        Case 1:20-cv-11247-IT Document 1 Filed 06/29/20 Page 1 of 4


                                                    June 12, 2020


Clerk
United States District Court
John Joesph Moakley Cthse.
Suite 2300
1 Courthouse Way                                                         rs#
Boston, Ma. 02210                                                 o.*= §
                                                                  Ssco ca
                                                                          ^
                                                                         C.    O
                                                                         c     r-
                                                                 ic5           rn_
Re: QUILLIE SPRAY, II. v. KENNEWAY, Warden, No.20-               05
                                               '                 ■■n-<   _     wfn
                                                                 fo ^ OO
                                                                 ®c -
                                                                 CO;^ •• ^
                                                                         IS
Dear Clerk:                                                              Q

     I propose to file upon receipt of a "Pro se" habeas corpus
package, which I now request of you, a 28 USC §2254 habeas corpus
to challenage the constitutionality of my Massachusetts imposed
sentence.    Additionally, due to my illeracy, I am being assisted
by a jailhouse lawyer, who suggests that I ask for 18 USC §3006A
materials so I might request of the court assignment of counsel.

    I close, thanking you for your prompt attention.

                                          cy Truly Yours,




                                       QuiiTie Merle ^priy^yll., W81239
                                       MCI-Shirley, P.W-^x 1218
                                       1 Harvard Rd.
                                       Shirley, Ma. 01464-1218
Case 1:20-cv-11247-IT Document 1 Filed 06/29/20 Page 2 of 4
Case 1:20-cv-11247-IT Document 1 Filed 06/29/20 Page 3 of 4
Case 1:20-cv-11247-IT Document 1 Filed 06/29/20 Page 4 of 4
